Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 and 11-19 are presented for examination.
Withdrawal of Objections and/or Rejections
	The response and amendment filed 5/16/2022 are acknowledged. The objection and/or rejections not explicitly restated below are withdrawn. The following objections and/or rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Effective Filing Date of the Claims Filed 8/5/2021
The instant application was filed 8/5/2021  and is  CIP of 17/221,750, filed 4/2/2021, which claims benefit of provisional application 63/004,444, filed 4/2/2020. 
Regarding support in the provisional application  for the instant claims filed 5/16/2022, instant claims 1 and 11 are  supported by the claim 1 of ‘444. Suprachoroidal space administration  (instant claims 2 and 12) is supported by [0007] of ‘444. Claim 7 of the provisional application supports instant claims 5 and 15. Claim 9 of the provisional application provides support for instant claims 7 and 17. Claim 10 of the provisional application supports instant claims 8 and 18. Instant claims 9 and 19 are  supported by ‘444 at [0025]. Therefore, the effective filing date of instant claims 1, 2, 5, 7-9, 11, 12, 15 and 17-19  are 4/2/2020.
Instant claims 3, 4, 6, 13, 14 and 16 are supported by ‘750 at claims 3, 4, 6, 11, 12 and 14, respectively.  Therefore, the effective filing date of claims 3, 4, 6, 13, 14 and 16 is 4/2/2021.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Limitation
The new limitation of “normal” in the new limitations of “normal retinal blood flow” and “normal neuronal activity in a retina” (as recited in claims 1 and 11) is a relative term. The limitations are  considered to meet the requirements of 35 USC 112b. 
MPEP 2173 (I) states the following regarding relative terminology:
TERMS OF DEGREE
Terms of degree are not necessarily indefinite. "Claim language employing terms of degree has long been found definite where it provided enough certainty to one of skill in the art when read in the context of the invention." Interval Licensing LLC v. AOL, Inc., 766 F.3d 1364, 1370, 112 USPQ2d 1188, 1192-93 (Fed. Cir. 2014) (citing Eibel Process Co. v. Minnesota & Ontario Paper Co., 261 U.S. 45, 65-66 (1923) (finding ‘substantial pitch’ sufficiently definite because one skilled in the art ‘had no difficulty … in determining what was the substantial pitch needed’ to practice the invention)). Thus, when a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree.(Emphasis made the Examiner.)  Hearing Components, Inc. v. Shure Inc., 600 F.3d 1357, 1367, 94 USPQ2d 1385, 1391 (Fed. Cir. 2010); Enzo Biochem, Inc., v. Applera Corp., 599 F.3d 1325, 1332, 94 USPQ2d 1321, 1326 (Fed. Cir. 2010); Seattle Box Co., Inc. v. Indus. Crating & Packing, Inc., 731 F.2d 818, 826, 221 USPQ 568, 574 (Fed. Cir. 1984). If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree). For example, in Ex parte Oetiker, 23 USPQ2d 1641 (Bd. Pat. App. & Inter. 1992), the phrases "relatively shallow," "of the order of," "the order of about 5mm," and "substantial portion" were held to be indefinite because the specification lacked some standard for measuring the degrees intended.
 The instant specification teaches how to measure blood flow (based on  OCT-A analysis) and normal neuronal activity (ERG; [0076]). 
Claims 1-8 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (July 2019; cited in the IDS filed 12/3/2021; NPL # 10), as evidenced by Shantha et al. (US 20120101033), in view of Prausnitz  et al. (US 20180028357) and DeLorenzo (Aesthetic Surg. J. ((2017) 37(7): 814-825).
Lee teaches the treatment of blindness in rabbits that was induced by injection of hyaluronic acid (claims 1 and 11; abstract).
	Hyaluronic acid (HA) was injected into the radial artery through the ophthalmic artery to obstruct these structures (e.g., eye blood vessels; page 137, top right column). After confirming the occlusion, retrobulbar hyaluronidase was injected into the radial artery occlusions at a  dosage 1500 IU of hyaluronidase in 3 mL (e.g., 500 IU/mL). This concentration did not result in an improvement in the fundus. Next, a dose of  3000 IU was administered. The concentration of the injected solution was 1500 IU/ml because the  3000 IU of hyaluronidase was mixed with 2 ml of normal saline. 
The injection were made at 5 minutes this this concentration of hyaluronidase after HA injection in two rabbits and 10 minutes after injection in the remaining two rabbits (page 138, under the heading of “Retrobulbar Hyaluronidase Injection”). Therefore, the enzyme was administered as a single dose in both cases (claims 5 and 15). 
	Figure 1 shows that all eyes (four experimental and two for control) exhibited occluded radial arties as seen by  fundus photography. Among the four treated eyes, three showed improvement in retinal perfusion with normal electroretinography 60 minutes after injection of the enzyme (Figures 2 and 3). The control groups showed no changes in the electroretinography after 60 minutes after the HA filler injection (Fig. 4; pages 139-140 under the heading of “Results”). 
	Lee teaches that it has been demonstrated that retrobulbar hyaluronidase can diffuse into the ophthalmic artery, retinal artery, posterior ciliary artery, and the arteries of the optic nerve through the retrobulbar space. Thus, retrobulbar hyaluronidase is expected to cross vessel walls of these arteries (Fig. 6). Hyaluronidase within the vessels would allow for the enzyme to hydrolyze the HA and thus, restore perfusion of the ischemic retina. Three of four of the experimental subjects shows improved perfusion and showed a normal waveform in Fig. 2. The reason for failure in the fourth subject may have been that the injected HA was too much for the enzyme to degrade or that the enzyme did not work effectively (pages 141-142, adjoining paragraph). 
Lee further teaches that it is unclear if retrobulbar hyaluronidase can reach the human retina and choroid (page 141, first paragraph of “Rationale for Recanalization).
Lee also teaches  that the literature recommends using approximately three to four hyaluronidase bottoms with is equivalent  to only 450 to 600 IU. This is not as high as the dosage used in this study. Lee notes that a recent study to DeLorenzo (cited as reference 12) suggests protocols of high-hyaluronidase concentration to promote complete degradation of the HA filler. Lee concludes that further experimentation should be conducted to determine the dosage of the retrobulbar injection (page 143, left column, last paragraph).
Lee does not teach that the administration of the hyaluronidase into a suprachoroidal space of the eye (claims 1 and 11), where the volume of the injection is  at most 500 µL, comprises at least 2,000 IU/mL of a hyaluronidase and reduces or eliminates a hyaluronic acid-induced blockage in on or more blood vessels supplying blood to an eye in at most 30 minutes (claim 1), where the hyaluronidase is in a concentration of at least 4,000 IU/mL (claim 2), or between about 2,500 IU/mL to about 10,000 IU/mL (claim 3), in a concentration of at least 10,000 IU/mL; (claim 4), where the composition is administered in a volume of about 50 µL to about 250 µL (claim 6), where the composition enters a suprachoroidal space in at most 10 minutes (claim 7), where the hyaluronic acid-induced blockage in the one or more blood vessels supplying blood to the eye is reduced or eliminated in at most 15 minutes (claim 8);
 where the volume of the injection is  at most 400 µL, comprises at least 3,000 IU/mL of a hyaluronidase and reduces or eliminates a hyaluronic acid-induced blockage in on or more blood vessels supplying blood to an eye in at most 30 minutes (claim 11), where the hyaluronidase is in a concentration of at least 5,000 IU/mL (claim 12), or between about 3,000 IU/mL to about 10,000 IU/mL (claim 13), in a concentration of at least 10,000 IU/m; (claim 14), where the composition is administered in a volume of about 50 µL to about 250 µL (claim 16), where the composition enters a suprachoroidal space in at most 10 minutes (claim 17), where the hyaluronic acid-induced blockage in the one or more blood vessels supplying blood to the eye is reduced or eliminated in at most 15 minutes (claim 8).
Prausnitz teaches the delivery of substances to the suprachoroidal space of the eye via inserting a hollow microneedle into the sclera of the eye (abstract). One advantage of this type of injection  is that the microneedle is able to precisely deliver the drug into the suprachoroidal pace for subsequent local delivery to nearby tissues in need of treatment ([0028]). Drug delivery into the suprachoroidal space allows for the infusion of drug formulation over a larger tissue area to more difficult target tissue including the ciliary  body ([0030]). Suprachoroidal space describes the region of the eye disposed between the sclera and choroid ([0031]).
Suprachoroidal injection can reach the back of the eye in less than one or two minutes ([0046]). As the drug is being injected directly into the suprachoroidal space, the ordinary artisan would reasonably conclude that the entry is at most one minute (claims 7 and 17).
In one embodiment the agent to be delivered is an enzyme such as a hyaluronidase, a collagenase or a combination thereof to degrade collagen or GAG (e.g., hyaluronic acid) fibers in the sclera which may enhance  the penetration and release of the drug into the ocular tissues ([0086]). The volume of drug administered is from about 10 to 200 µl, 10 to 500 µl or about 50 to 250 µl ([0045]; these volumes are  species that entirely fall within at most 500 µl (claim 1) and 400 µl (claim 11) and about 50 µl to about 250 µl  (claims 6 and 16). 
Using the 3000 IU dose from Lee, the volume range of 10 to 500 µL (0.01 to 0.5 mL), this is a range of about 300,000 to about 6000 IU/mL falls entirely within the claimed ranges of claims 1, 2, 4, 11, 12 and 14). The range overlaps the claimed ranged of claims 3 and 13. A volume range of 50 µl to about 250 µl  (0.05 to 0.25 mL) results in a concentration range (based on a 3,000 IU dose) of 60,000 IU/mL to 12,000 IU/mL.
DiLorenzo teaches a High Dose Pulsed Hyaluronidase (HDPH) protocol for vascular embolic events with hyaluronic acid (HA) filler. The dosage of hyaluronidase varies as the amount of ischemic tissue. Hyaluronidase  flooding the occluded vessels with a sufficient concentration of hyaluronidase for a sufficient period of time in order to dissolve the HA obstruction to the point where the products of hydrolysis can pass through the capillary beds (abstract). 
In Figure 3, DiLorenzo teaches that hyaluronidase diffuses through the arterial wall at a rate that is dependent on concentration. Low concentration is far less clinically effective. DiLorenzo asserts that it seems possible that high concentrations of hyaluronidase can results in higher intra-arterial concentration. DiLorenzo concludes that this would lead to more efficient HA hydrolysis. 
It is noted that DiLorenzo’s method is directed to regions of the face (page 823, top right column; Figures 1 and 2). DiLorenzo reports that discussions with clinicians who tried retrobulbar injection of hyaluronidase to clear accidental central retinal embolism were not encouraging. There had been no published reports of successful recovery of vision in any patient who arrived with no light perception at the onset. DiLorenzo  teaches that in rhesus monkeys that there is a time limits until permanent blindness sets in, that no one has shown that hyaluronidase can diffuse through the sclera, that it takes time to prepare a dose, and that it takes time for the enzyme to diffuse to the emboli. DiLorenzo teaches that more research is needed in this area (page 824, left column).
It is noted that Lee’s successful study with retrobulbar injection to clear HA in the eye  was published two years after DiLorenzo. Prausnitz teaches that hyaluronidase and collagenase degrade collagen or GAG (e.g., hyaluronic acid) fibers in the sclera which may enhance  the penetration and release of the drug into the ocular tissues ([0086]). Thus, the ordinary artisan would reasonably conclude that these enzymes are penetrating the sclera. Lee teaches that retrobulbar hyaluronidase can diffuse into the ophthalmic artery, retinal artery, posterior ciliary artery, and the arteries of the optic nerve through the retrobulbar space. Thus, suprachoroidal as well as retrobulbar hyaluronidase would reasonably  be  expected to cross vessel walls of these arteries (Fig. 6). Hyaluronidase within the vessels would allow for the enzyme to hydrolyze the HA and thus, restore perfusion of the ischemic retina. 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to deliver hyaluronidase to an eye into the suprachoroidal space of the eye to degrade or eliminate a HA-induced blockage in one or more blood vessels that supply to an eye at a volume of at most 500 µL, 400 µL or 50 to 250 µL, where the concentration of the hyaluronidase is about 2500 IU/mL, about 3000 IU/mL, about 4000 IU/mL, about 10,000 IU/mL or about 2500 IU/mL to about 10,000 IU/mL to reduce or eliminate the hyaluronic acid-induced blockage in one or more blood vessels supplying blood to the eye.
The ordinary artisan would have been motivated to do so because a microneedle is able to precisely deliver the drug into the suprachoroidal space for subsequent local delivery to nearby tissues in need of treatment. Further, the drug delivery into the suprachoroidal space allows for the infusion of drug formulation over a larger tissue area to more difficult target tissue including the ciliary  body which is identified by Lee as a site of HA obstruction. Finally,  delivery of hyaluronidase into the suprachoroidal space enables penetration into the retina and choroid which is also a concern of Lee. The ordinary artisan would be motivated to use the smaller delivery volume in the ranges of 10 to 200 µl which includes 50 to 150 µl or about 10 to about 500 µl or about 50 to 250 µl because Prausnitz teaches that the microneedles can accommodate a much smaller injection volume. 
Regarding the concentration of the injected hyaluronidase, one of ordinary skill in the art would recognize the concentration of the hyaluronidase  for the injection is an optimizable variable dependent on the degree of blockage of the blood vessel by the HA, the time since onset of the blockage and the area in need treatment thereof. Lee specifically suggests increasing the concentration of the injected enzyme and suggests protocols of high-hyaluronidase to promote complete degradation of the HA filler (page 143, left column, last paragraph). It is especially notable that Lee teaches that the lower concentration of 500 IU/mL was unsuccessful to promote HA degradation. 
DiLorenzo teaches that low concentrations of hyaluronidase  to dissolve an HA-induced embolism are far less clinically effective. DiLorenzo asserts that it seems possible that high concentrations of hyaluronidase can results in higher intra-arterial concentration. DiLorenzo concludes that this would lead to more efficient HA hydrolysis. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Thus, it  would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
The ordinary artisan would have had a reasonable expectation that one could administer hyaluronidase into the suprachoroidal space in the microliter range and at the instantly claimed concentrations because Prausnitz teaches that hyaluronidase can be administered via microneedles into the suprachoroidal space in values that fall entirely within the claimed ranges. The ordinary artisan would have had a reasonable expectation that higher concentrations of hyaluronic acid  could reduce or eliminate a hyaluronic acid-induced blockage in a blood vessel because the lower concentration used by Lee (500 IU/mL) failed to successfully degrade the HA blockage while the higher concentration of 1,500 IU/mL was successful. 
Lee as modified by the supporting references  is silent regarding the characteristics of the time that it takes for the  reduction of the HA-induced blockage by the hyaluronidase  and the restoration or maintenance of normal retinal blood flow and normal neuronal activity in a retina but meets the claimed limitations (claims 1, 8, 11 and 18) because Lee teaches that retrobulbar hyaluronidase can diffuse into the posterior ciliary artery through the retrobulbar space and Shantha teaches that  the long posterior ciliary arteries travel into the suprachoroidal space which indicates that the composition is traveling to the suprachoroidal space after injection (0100]). As noted by Prausnitz, delivery into the suprachoroidal space allows for the infusion of drug formulation over a larger tissue area to more difficult target tissue including the ciliary  body ([0030]). Suprachoroidal injection can reach the back of the eye in less than one or two minutes ([0046]). As the drug is being injected directly into the suprachoroidal space, the ordinary artisan would reasonably conclude that the entry is at most one minute as noted supra. The reduction or elimination reasonably begins upon contact as the enzyme is meeting the substrate and the method is performed as claimed by modified Lee. Thus, the claimed characteristics of time for reduction or elimination of the hyaluronic acid-induced blockage and restoration or maintenance of normal retina blood flow and normal neuronal activity should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
Response to Arguments
Applicant summarizes Lee noting the concentration of hyaluronidase injected (1500 IU/mL). applicant notes the disclosure by Shantha as well as Prausnitz.
	Applicant recites the independent claims 1 and 11. Applicant asserts that none of the references alone or in combination teach or suggest the claimed limitations with regard to the claimed concentration of hyaluronidase (at least 2,000 IU/mL) administered to a suprachoroidal space of the eye in a manner that reduces or eliminates a hyaluronic acid-induced blockage in one or more blood vessels supplying blood to an eye. Lee discloses a composition comprising no more than 1,500 IU/mL of a hyaluronidase administered to a retrobulbar space of the eye socket. As such, Lee does not teach or suggest 1) a composition comprising at least 2,000 IU/mL of a hyaluronidase; 2) a composition comprising at least 3,000 IU/mL of a hyaluronidase; and 3) administration of such composition into a suprachoroidal space.
	Applicant again summarizes Shantha and Prausnitz and asserts that neither references teaches  any of the above limitations. Applicant concludes that none of the references alone or in combination render the presently claimed methods obvious.
Examiner Response
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant Arguments
	Applicant asserts that there is no reason to modify the references because there is no teaching, suggestion or motivation, either in the reference itself or in the knowledge generally available to the ordinary artisan to modify the reference. Applicant also argues that  obviousness rejection cannot be sustained with mere conclusionary statements and the clear articulation of the reasons why the claimed invention is obvious.
	Applicant again summarizes Lee and Prausnitz and then discusses how  hyaluronic acid (HA) dermal fillers may affect the blood vessels and emphasis treatment in 15 to 30 minutes. Applicant asserts that Prausnitz teaches that a portion of the infused drug remains in the sclera as a drug depot is of no consequence to the claimed invention as controlled or sustained release is not useful or necessarily desired. Applicant argues that it is not useful as the activity of the enzyme necessary to achieve the claimed restoration or maintenance is at most 30 minutes. Applicant asserts that there is no advantage to have a drug depot in the sclera releasing the enzyme in the course of one to two days and this does not provide motivation for a person of skill to increase the concentration as presently claimed.
Examiner Response
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the references do suggest increasing the concentration of the administered hyaluronidase. This is explicitly suggested by Lee, the primary reference, as Lee suggests protocols of high-hyaluronidase to promote complete degradation of the HA filler (page 143, left column, last paragraph). It is especially notable that Lee teaches that the lower concentration of 500  IU/mL was unsuccessful to promote degradation which further reinforces the motivation to increase the concentration of hyaluronic acid to reduce or eliminate the HA-induced blockage in the ocular  blood vessel.
A reasoned statement based on the disclosure by the references as been made. Regarding the concentration of the injected hyaluronidase, one of ordinary skill in the art would recognize the concentration of the injected hyaluronidase is an optimizable variable dependent on the degree of blockage of the blood vessel by the HA, the time since onset of the blockage and the area in need thereof. Lee specifically suggests increasing the concentration of the injected enzyme and suggests protocols of high-hyaluronidase to promote complete degradation of the HA filler (page 143, left column, last paragraph). It is especially notable that Lee teaches that the lower concentration of 500 IU/mL was unsuccessful to promote degradation. 
DiLorenzo teaches that low concentrations of hyaluronidase  to dissolve an HA-induced embolism are far less clinically effective. DiLorenzo asserts that it seems possible that high concentrations of hyaluronidase can results in higher intra-arterial concentration. DiLorenzo concludes that this would lead to more efficient HA hydrolysis. This is motivation for someone of ordinary skill in the art to practice or test the parameter values widely to find those that are functional or optimal which then would be inclusive or cover that values as instantly claimed. Thus, it  would be prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (MPEP § 2144.05 (II)(B).
Applicant Argument
Applicant argues that having a depot of hyaluronidase would be harmful to the eye as too much sclera could be degraded and cause severe damage and potentially blind the individual. Thus, a person of skill in the art would intuitively understand that increasing the concentration of the enzyme would result in an increase digestion of the substrates of hyaluronidase. Applicant states that  Prausnitz teaches  that hyaluronidase degrades collagen or GAG fiber in the sclera is accurate. Applicant asserts  that a person of ordinary skill in the art would understand that increasing the concentration of hyaluronidase for such a purpose would impose undue risk to the eye of the person receiving the dose in the suprachoroidal space. 
Applicant notes that Prausnitz does not teach the amount of hyaluronidase to administer. Applicant discusses four references that teach the subcutaneous administration of either morphine or insulin with hyaluronidase between 5 IU/mL to 300 IU/mL which was taught as the effective concentration as a penetration/release agent. 
Applicant asserts that a person of ordinary skill in the art would have understood that the concentration of hyaluronidase when used as a penetration/release enhancer was in the range of 5 IU/mL to 300 IU/mL for small molecule drugs as well as polypeptide with 95 IU/mL being optimal. Increasing the concentration of the enzyme above the optimal concentration would cause increased and needless digestion of the sclera and that there is no advantage for increasing the concentration of hyaluronidase above 95 IU/mL. Applicant concludes that increase the amount of hyaluronidase from a drug depot provides no motivation for a person of skill to increase the concentration of hyaluronidase as instant claimed as such increased concentration of enzyme would cause harm to the individual.
Applicant concludes that there is not recognize the instantly claimed invention. The formation of a drug depot is not required by the claims since the therapeutic effect must occur within 30 minutes. The formation of a drug depot would be detrimental as the enzyme would degrade the sclera and potentially  causing catastrophic harm and blindness. A person of ordinary skill would have understood that the use of hyaluronidase as a penetration/release agent was in a range of 5 IU/mL to 300 IU/mL with the optimal concentration being 95 IU/mL. Applicant asserts that there is no articulated reasoning to arrive at the claimed invention.
Examiner Response
	Responding to Applicant’s arguments regarding the alleged dangers to the sclera of the eye due to degradation by hyaluronidase at high concentrations, this is an assertion without factual basis. An “intuitive understanding” is not a factual basis. Further, Lee successfully uses a concentration of 1500 IU/mL to degrade occlusions caused by HA and does not report that the sclera was unduly degraded. A concentration of 1500 IU/ml is a factor of almost 16 times the asserted accepted 95 IU/mL. Likewise, accumulation of hyaluronidase in a depot in the eye at a given concentration will have the same effect as the injected concentration because the concentrations are the same. The degradation effect will just last longer since it is a sustained release. Further, as the instant invention is using high concentrations of hyaluronidase, it Applicant saying  that the instant invention is unsafe?
The Examiner agrees that sustained release is not a claimed limitation. The concentrations of the enzyme of instant invention is obvious because one of ordinary skill in the art would recognize the concentration of the inject hyaluronidase  is an optimizable variable dependent on the degree of blockage of the blood vessel by the HA, the time since onset of the blockage and the area in need treatment thereof. Lee specifically suggests increasing the concentration of the injected enzyme and suggests protocols of high-hyaluronidase to promote complete degradation of the HA filler (page 143, left column, last paragraph). It is especially notable that Lee teaches that the lower concentration of 500 IU/mL was unsuccessful to promote HA degradation. 
	Regarding the references filed by Applicant, all of said references are directed to subcutaneous injection of hyaluronidase as a penetration/release agent with another drug for the purpose of increasing the drug availability. These references do not address the instant invention which is directed to suprachoroidal injection into an eye to degrade hyaluronic  acid that blocks a blood vessel due to blockage by hyaluronic acid.
Regarding an articulated reasoning to arrive at the claimed invention, applicant is directed to pages 8-11 of the instant Office action.
Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (July 2019; cited in the IDS filed 12/3/2021; NPL # 10), as evidenced by Shantha et al. (US 20120101033),  in view of Prausnitz  et al. (US 20180028357), as applied to claims 1-8 and 11-18, in further view of Hartman et al. (J. Ocular Pharmacol. Therapeutics (2018) 34(1): 143-151) and Junger et al. (US 20200330274).
The disclosure of Lee as modified by Prausnitz is discussed supra.
Modified Lee does not teach that the hyaluronidase is also administered  with an anesthetic (claims 9 and 19).
Hartman teaches the administration of drugs via a microneedle for intravitreal, subretinal and suprachoroidal drug delivery (abstract). Hartman teaches that there is a real concern for procedural success for such injections. This success is affected by anesthesia and needle diameter. Hartman teaches that there are a number of lidocaine-based anesthetics that are available for use by ophthalmologist. There is no evidence that one technique is superior to another (page 146, left column, last paragraph). 
Junger teaches that lidocaine and/or bupivacaine  anesthetic may be injected into the area surrounding the eye muscle cone to minimize pain sensation ([0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an anesthetic such as lidocaine and/or bupivacaine to the hyaluronidase composition for the method of modified Lee. The ordinary artisan would have been motivated to do so because Hartman teaches that the success of microinjection into the eye including suprachoroidal drug delivery is affected by anesthesia and that lidocaine-based anesthetics are suitable for ophthalmological use.  The ordinary artisan would have had a reasonable expectation that one could inject a lidocaine-based anesthetic into an eye via suprachoroidal drug delivery because Hartman teaches this and Junger teaches that lidocaine and/or bupivacaine  are suitable for ophthalmological injection.
Applicant Argument
Applicant states that claims 10 and 20 have been canceled.
Examiner Response
The rejection against claims 9 and 19 stands for the reasons of record.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 11-18 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 3, 5-8, 10, 11 and 13-16 of copending Application No. 17221750 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2  of ‘750 is  directed to a method of reducing or eliminating a hyaluronic-acid induced blockage in one or more blood vessels by supplying to an eye of an individual in need thereof comprising administering a composition comprising a hyaluronidase in a manner that reduces or eliminates a hyaluronic acid induced blockage in or more  blood vessels supplying blood to any eye where the composition is administered  to a suprachoroidal space of the eye (claim 2 of ‘750 includes all of the limitations of claim 1 of ‘750). This claim corresponds in part to instant claims 1 and 11. Claim 10  of ‘750 is  directed to a method of reducing or inhibiting a vascular occlusion in an eye of an individual in need thereof comprising administering a composition comprising a hyaluronidase in a manner that reduces or eliminates a hyaluronic acid induced blockage in or more  blood vessels supplying blood to any eye where the composition is administered  to a suprachoroidal space of the eye thereby reducing  or inhibiting the vascular occlusion in the eye (claim 9 of ‘750 includes all of the limitations of claim 8 of ‘750). This claim corresponds in part to instant claims 1 and 11. Claims 3 and 11 of ‘750 recite concentration ranges of the enzyme that fall entirely within or overlaps with the ranges recited in instant claims 1-4 and 11-14.  Claims 5 and 13 of ‘750 correspond to instant claims 5 and 15. Claims 6 and 14 of ‘750 which recite ranges for the volume of enzyme composition that is administered  recite ranges that fall entirely within or overlap with the ranges recited in instant claims 1, 6, 9 and 16. Claims 7 and 15 of ‘750 which pertain to how long it takes the composition to enter a suprachoroidal space recite ranges that fall entirely within or overlap with instant claims 7 and 17. Claims 8 and 16 of ‘750 which pertain to the time it takes for reducing or eliminating a hyaluronic-acid induced blockage recite ranges that fall entirely within or overlap with those recited in instant claims 1, 8, 11 and 18.  
Regarding the ranges of the volumes, concentrations and time to reduce or eliminate the hyaluronic-induced blockage, as in instant claims 1 and 11, it would have been obvious to one of ordinary skill in the art to apply the ranges recited in ‘750 for those limitations (claims 3 and 11 pertaining to concentration of the enzyme in ‘750; claims 6 and 14 to the volume of the enzyme-containing composition of ‘750; and claims 8 and 16 of ‘750 pertaining to the time to eliminate or reduce the hyaluronic-aid-induced blockage) because claims 3, 6, 8, 11, 14 and 16 of ‘750, like claims 2 and 10 of ‘750, all depend from claim 1 of ‘750. Thus, it would have been obvious to vary those parameters in the method of claims 2 and 10 as they are species of claims 1 and 8.
The claims of ‘750 are  silent regarding the characteristics that   normal retinal blood flow and normal neuronal activity in a retina are restored or maintained but meets the claimed limitations  because the method is performed by the claims of ‘750 and ‘750 teaches the limitations pertaining to the time for reducing or eliminating the hyaluronic-acid-induced blockage (claims 8 and 16 of ‘750). Thus, the claimed characteristics of time for reduction or elimination of the hyaluronic acid-induced blockage and restoration or maintenance of normal retina blood flow and normal neuronal activity should be present in the prior art invention as also  as those instantly claimed. In this case, burden is shifted to the Applicant to distinguish the instant invention over the prior art. 
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe naturally includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph). 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-9 and 11-19 are  provisionally rejected on the ground of nonstatutory double patenting, as applied to claims 1-8 and 11-18 above,  as being unpatentable 2, 3, 5-8, 10, 11 and 13-16 of copending Application No. 17221750 in view of  Hartman et al. (J. Ocular Pharmacol. Therapeutics (2018) 34(1): 143-151) and Junger et al. (US 20200330274).
The disclosure of the claims of ‘750  is discussed supra.
The claims of ‘750 do  not teach that the hyaluronidase is also administered  with an anesthetic (claims 9 and 19).
The disclosures by Hartman and Junger are discussed supra.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add an anesthetic such as lidocaine and/or bupivacaine to the hyaluronidase composition for the method of the claims of ‘750. The ordinary artisan would have been motivated to do so because Hartman teaches that the success of microinjection into the eye including suprachoroidal drug delivery is affected by anesthesia and that lidocaine-based anesthetics are suitable for ophthalmological use.  The ordinary artisan would have had a reasonable expectation that one could inject a lidocaine-based anesthetic into an eye via suprachoroidal drug delivery because Hartman teaches this and Junger teaches that lidocaine and/or bupivacaine  are suitable for ophthalmological injection.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN HANLEY whose telephone number is (571)272-2508. The examiner can normally be reached Monday-Friday 8:30-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN M HANLEY/Primary Examiner, Art Unit 1653